The appellant was convicted of grand larceny, the theft of an automobile, and sentenced to hard labor for the county for 12 months. Only two questions are presented for our consideration, in the introduction of the testimony. The two questions relate to the introduction by the state of a bill of sale and invoice for the automobile, their introduction being limited to showing the motor number on the car in question. In each instance the bill of exceptions recites that search has been made for the bill of sale and invoice, but they cannot be found, and hence neither is set out. The contents of these papers not being disclosed, we are unable to declare that the trial court was in error in permitting their introduction. We have given careful consideration to the entire record and find no reversible error. The judgment of conviction is therefore affirmed.
Affirmed. *Page 162